UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6760



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


MORRIS EUGENE HAYES,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:94-cr-00163-RBS-FBS)


Submitted:     August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris Eugene Hayes, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Morris Eugene Hayes appeals the district court’s orders

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c) (2000), and denying reconsideration.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Hayes, No. 2:94-cr-00163-RBS-FBS (E.D. Va. filed Apr. 9, 2008 &

entered May 5, 2008; entered Apr. 23, 2008 & filed Apr. 24, 2008).

We deny Hayes’ motion for appointment of counsel. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    2